Order entered August 13, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-00872-CV

                IN THE INTEREST OF L.M.C AND E.H.C., CHILDREN

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 219-54113-2010

                                          ORDER
       Before the Court is appellant’s August 11, 2014 motion to extend time to file appellant’s

reply brief. Appellant’s motion is GRANTED and appellant’s reply brief received on August

11, 2014 is ORDERED filed as of the date of this order.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE